Cite as 2013 Ark. 459

                SUPREME COURT OF ARKANSAS

IN RE JUDGES AND LAWYERS                        Opinion Delivered   November 7, 2013
ASSISTANCE PROGRAM




                                      PER CURIAM


       On November 11, 2010, this court adopted a per curiam order implementing a three-

year “pilot program” in which law students at the University of Arkansas at Fayetteville

School of Law and the University of Arkansas at Little Rock William H. Bowen School of

Law would be covered by the Judges and Lawyers Assistance Program (JLAP). In re Judges and

Lawyers Assistance Program, 2010 Ark. 443 (per curiam).

       Now pending before this court is a petition by Michael S. Moore, chairman of the

JLAP Committee (Committee). In the petition, the Committee requests that this court make

the pilot program permanent.

       We hereby grant a temporary extension of the pilot program while the petition is

pending in this court.